369 F.2d 697
The GRAND UNION COMPANY, Appellee,v.LAUREL PLAZA, INCORPORATED, and Laurel/Bowie Development Corporation, Incorporated, Appellants.The GRAND UNION COMPANY, Appellee,v.The GREAT ATLANTIC AND PACIFIC TEA COMPANY, Inc., Appellant.
No. 10757.
No. 10758.
United States Court of Appeals Fourth Circuit.
Argued November 4, 1966.
Decided November 23, 1966.

Shale D. Stiller, Baltimore, Md. (William B. Kempton, L. Vernon Miller, Jr., and Frank, Bernstein, Conaway & Goldman, Baltimore, Md., on brief), for appellants.
Burton A. Schwalb, Washington, D. C. (A. David Gomborov, Baltimore, Md., and Arent, Fox, Kintner, Plotkin & Kahn, Washington, D. C., on brief), for appellee.
Before BRYAN, BELL and CRAVEN, Circuit Judges.
PER CURIAM.


1
A covenant in a lease by Laurel Plaza, Incorporated of certain property in a shopping center in Prince Georges County, Maryland, was held by the District Court, at the suit of the lessee supermarket, The Grand Union Company, to bar Laurel and its joint defendants from later erecting or operating a supermarket on the lessor's land located south of and opposite the first site, but separated therefrom by a State highway.


2
On appeal, Laurel and the other respondents attack the holding, and the effectuating injunction, on the argument that the covenant's encumbrance, which is limited to "contiguous" lands, does not permit a reading of it to include the second tract, and that in any event the plaintiff is estopped by laches to enforce the covenant.


3
As we find no fault in the law as applied by the District Judge and his findings are not "clearly erroneous", F.R. Civ.P. 52(a), we affirm his decision for the reasons stated in his opinion. Grand Union Company v. Laurel Plaza, Incorporated, 256 F. Supp. 78 (D.C.Md.1966).


4
Affirmed.